Determinations of State Human Rights Appeal Board and of State division unanimously confirmed, without costs, and petition dismissed. Memorandum: In September, 1972 petitioner filed a complaint with the State Division of Human Rights alleging unlawful discrimination in hiring because of age. The division conducted an investigation and dismissed the complaint on February 1, 1973. Petitioner appealed to the State Human Rights Appeal Board and the case was remanded to the division for further proceedings. In September, 1973 petitioner filed a second complaint charging unlawful discrimination in hiring, grounded upon the allegation that respondent did not assign him to a position because he had filed the initial complaint. The division consolidated the complaints and held a hearing which resulted in their dismissal. The division’s action was subsequently affirmed by the board. This court must consider the findings of fact on which the board’s order is based to be conclusive "if supported by sufficient evidence on the record considered as a whole” (Executive Law, § 298). An extensive hearing was held in this matter and it was found that there was insufficient evidence upon which to conclude either that petitioner’s employment was terminated because of his age or that he was denied consideration for further employment in retaliation for having filed the first complaint. Our review and consideration of the record confirms that the board’s order is based upon adequate evidentiary support. The record is devoid of proof of unlawful discrimination. (Proceeding pursuant to section 298 of the Executive Law.) Present—Marsh, P. J., Moule, Cardamone, Mahoney and Dillon, JJ.